                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION


ROGER HILLIARD                               CIVIL ACTION NO. 3:18-00185

VERSUS                                       JUDGE TERRY A. DOUGHTY

KING SWAZER, JR. ESTATE,                     MAG. JUDGE JOSEPH PEREZ-MONTES
ET AL.


                                         JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having conducted a de novo review of the entire record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law,

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Michael Kramer’s

motion to dismiss [Doc. No. 6] is GRANTED. As Plaintiff has failed to show that this Court has

subject-matter jurisdiction, his claims are DISMISSED WITHOUT PREJUDICE as to all

Defendants.

       IT IS FURTHER ORDERED that Plaintiff’s attempted removal of the related state court

case and his motion to stay [Doc. No. 3] are DENIED AS MOOT.

       MONROE, LOUISIANA, this 1st day of March, 2019.



                                               _________________________________
                                                     TERRY A DOUGHTY
                                               UNITED STATES DISTRICT JUDGE
